Citation Nr: 0632541	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  04-19 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of a left forearm injury.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to March 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a personal hearing at the RO in 
January 2005.  He testified at a Board hearing at the RO in 
June 2006.  

At the January 2005 RO hearing, the veteran's representative 
indicated that the veteran was withdrawing the claims of 
entitlement to service connection for residuals of a left 
clavicle fracture and for residuals of a right index finger 
fracture.  The issues are no longer on appeal.  


FINDINGS OF FACT

1.  There is no competent evidence of record linking a right 
knee disability to the veteran's active duty service.  

2.  A June 1993 RO decision denied service connection for a 
left forearm disability.  The veteran did not appeal this 
decision which became final.  

3.  The evidence added to the record subsequent to the June 
1993 RO decision which denied service connection for a left 
forearm disability is not duplicative of previous evidence 
and relates to an unestablished fact necessary to 
substantiate the claim. 

4.  There is no competent evidence of record linking 
residuals of a left forearm injury to the veteran's active 
duty service.  


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).

2.  The RO's June 1993 decision is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2005).

3.  The evidence received subsequent to the RO's June 1993 
decision which denied service connection for residuals of a 
left forearm injury is new and material and the veteran's 
claim has been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.156 (2006).

4.  Residuals of a left forearm injury were not incurred in 
or aggravated by active duty.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the veteran was 
provided notice pertaining to his left arm claim by letters 
dated in July 2003 and November 2003 and notice pertaining to 
his right knee claim by letters dated in August 2003 and 
November 2003.  These letters notified the veteran of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefits sought and 
whether or not the veteran or VA bore the burden of producing 
or obtaining that evidence or information.  Consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the RO 
essentially satisfied the notice requirements in this letter 
by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate the 
claims; (2) informing the veteran about the information and 
evidence the VA would seek to provide; (3) informing the 
veteran about the information and evidence the veteran was 
expected to provide; and (4) requesting the veteran inform 
the RO of any information or evidence the veteran wanted the 
RO to obtain and requesting that the veteran provide copies 
of any private treatment records in the veteran's possession 
that pertained to the claims.

VCAA notification predated adjudication of this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

Further, the Board observes that the veteran has not 
contended nor argued that any defect or deficiency in the 
VCAA notice that may possibly be present has resulted in any 
prejudice in the adjudication of his appeal.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006). Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

With regard to the left forearm claim, the Board notes that 
in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
addressed directives consistent with VCAA with regard to new 
and material evidence.

The Court stated that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is 
both new and material.  The terms "new" and "material" have 
specific, technical meanings that are not commonly known to 
VA claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.

In addition, VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service-connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  In order to satisfy the legislative 
intent underlying the VCAA notice requirement to provide 
claimants with a meaningful opportunity to participate in the 
adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.

In this case, the veteran was provided specific notice of 
what evidence was necessary to establish entitlement to 
service connection for the left forearm injury in the July 
2003 letter.  In order to establish the claim, the veteran 
needed to submit evidence as indicated in this letter.  This 
letter told the veteran that he needed to submit evidence 
showing that the left arm disability was incurred in or 
aggravated by his active duty service.  The July 2003 letter 
also informed the veteran of the requirement to submit new 
and material evidence and provided a definition of new and 
material evidence.  Furthermore, as demonstrated below, the 
Board has determined that the veteran has submitted new and 
material evidence to reopen his claim.  As the claim has been 
reopened, to the extent that the veteran may not have been 
provided with complete notification of the criteria for 
reopening claims subject to prior final denials as set out in 
Kent, the Board finds the veteran has not deprived of an 
opportunity to participate in this stage of the adjudication 
process.  The Board finds that the directives of Kent are 
satisfied.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

As noted above, the veteran was provided with notice of what 
types of information and evidence were needed to substantiate 
his claims.  Furthermore, by correspondence dated in March 
2006, he was also provided with notice of the types of 
evidence necessary to establish a rating or an effective date 
for the disabilities on appeal.  Despite the fact that the 
March 2006 notification was subsequent to the RO's decision 
from which the present appeal flows, the Board finds there is 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claims, any questions as to the timing of the notification 
concerning the effective date or applicable rating is 
rendered moot.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran has been provided with appropriate VA 
examinations.  He has not identified any records in VA's 
possession or otherwise which have not been obtained.  At the 
time of the June 2006 hearing conducted by the undersigned, 
the veteran testified that he had been treated for his right 
knee disability two years after his discharge by a private 
health care provider.  He reported he would attempt to obtain 
these treatment records and the record was held open for 
sixty days.  The veteran subsequently indicated, through his 
representative, that he was unable to locate any additional 
evidence he "believed was in his civilian medical records" 
and that he had no further evidence to submit in support of 
his appeal.  The Board interprets this statement as 
indicating that there are no outstanding private medical 
records which have not been obtained and associated with the 
claims files.  The Board finds that VA has done everything 
reasonably possible to assist the veteran.

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the veteran could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the veteran, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The veteran has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
VA has satisfied its duties to notify and to assist the 
veteran in this case.


Entitlement to service connection for a right knee 
disability.

In August 2003, the veteran submitted a claim of entitlement 
to service connection for a right knee disability.  

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Board finds that service connection is not warranted for 
a right knee disability.  The service medical records 
document one instance of treatment rendered for a right knee 
complaint during active duty.  A clinical record dated in May 
1983 reveals the veteran sought treatment for pain in his 
right knee.  He reported he had twisted his right knee in a 
fall.  Physical examination revealed a 2 millimeter abrasion 
over the right medial patellar area.  There was a full range 
of motion in the knee without swelling or bruising.  There 
was tenderness along the medical tibial plateau.  The 
assessment was abrasion of the skin on the right knee and a 
possible strain of the right medial collateral ligament.  
Thereafter, the service medical records are silent as to 
complaints of, diagnosis of or treatment for a right knee 
disability.  Furthermore, a right knee disability was not 
found at the time of the service separation examination which 
was conducted in March 1986.  Clinical evaluation of the 
lower extremities was determined to be normal at that time.  
In conjunction with his separation examination, the veteran 
also completed a Report of Medical History in March 1986 
wherein he denied having or ever having had a "trick" or 
locked knee.  No other knee disability was reported by the 
veteran at that time either.

There is no competent evidence of record linking a currently 
existing right knee disability to the veteran's active duty 
service.  To assist the veteran with his claim, VA scheduled 
an examination to determine the nature and etiology of his 
right knee complaints.  A VA joints examination was conducted 
in July 2004.  The veteran reported that he experienced pain 
in the right knee on its medial and lateral joint line.  He 
indicated that he had pain in the right knee on crossing the 
right leg over the left leg.  He informed the examiner that 
he was unable to squat.  He reported that walking more than 
two blocks or driving for a prolonged period caused problems.  
Physical examination of the knee, however, was determined by 
the examiner to be unremarkable.  There was tenderness in the 
medial and lateral joint lines but the range of motion was 
full without pain and the knee was stable.  There was no 
change in the range of motion on repetitive or resistive 
movements of the right knee.  Drawer and McMurray signs were 
negative and there was no quadriceps wasting.  No effusion 
was present.  No callosities, breakdown or unusual shoe wear 
was observed.  Examination of the service medical records 
revealed that the veteran had an abrasion to the right knee.  
The diagnosis was strain of the right knee.  The examiner 
opined that it was less likely than not that his knee 
condition was related to the abrasion received during 
service.  

The only evidence of record which links a currently existing 
right knee disability to the veteran's active duty service is 
the veteran's own allegations and testimony.  

The veteran testified at a local RO hearing in January 2005 
that he injured his right knee playing football while on 
active duty.  He indicated that, while the service medical 
records noted an abrasion, he also had a twisting injury.  He 
testified that he had pain in the ligaments since the injury.  
He denied any post-service injuries to the knee.  In an 
addendum to the hearing transcript, the veteran wrote that he 
also sprained his knee when he received the abrasion.  He has 
had continuous problems with the joint since that time.  He 
opined that he might have torn a ligament.  

The veteran testified before the undersigned in June 2006 
that he injured his right knee going to a Non-Commissioned 
Officer's (NCO) club when he fell into a ditch.  He twisted 
his knee at that time.  He had had pain ever since the 
accident.  He did not remember the date of the accident.  He 
was only treated once during service for the original knee 
injury.  He reported he first sought treatment for the knee 
problem approximately two years after his discharge by a 
private physician and continued to see the private health 
care provider thereafter.  Treatment consisted of an Ace 
bandage since 1988.  He did not know what the current 
diagnosis was for his knee.  He did not re-injure his knee 
after his discharge.

The Board finds the veteran's testimony does not provide 
sufficient competent evidence to link a right knee disability 
to his active duty service.  As a lay person, the veteran can 
describe symptomatology, however he is not competent to make 
a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  His opinion as to the existence and etiology of 
a right knee disability is of limited probative value. 

The Board notes the veteran has testified that he had 
continuous problems with his right knee since an in-service 
injury in 1982.  The Board finds that the competent evidence 
of record does not substantiate his claim.  The probative 
value of the veteran's reported history is diminished by a 
Report of Medical History completed by the veteran at the 
time of his separation from service in March 1986, wherein he 
reported "no" to having a trick or locked knee and no other 
knee problems were reported by him.  The Board places greater 
probative weight on the veteran's contemporaneous report of 
his medical condition at the time of his discharge from 
service in 1986 than his subsequent statements after he 
submitted his claim.  Most persuasive is the fact that the 
clinical evaluation of the right knee was found to be normal 
at the time of the separation examination.  The Board places 
greater probative weight on the finding by the health care 
professional who evaluated the veteran's knee when being 
separated from service and did not find any current knee 
disorder over the veteran's subsequent testimony.  See Curry 
v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
veteran].

An April 2004 letter from a private physician reveals the 
veteran sought treatment for a history of low back pain and 
bilateral lower extremity pain.  The veteran reported that 
the symptoms began in the early 1980's while performing 
service duties.  With the exception of a reference to 
bilateral lower extremity pain, there was no indication in 
the physician's letter that the veteran had any distinct knee 
complaints separate and apart from a back disability.  
Physical examination revealed that the lumbar motion was 
severely limited in flexion.  Straight leg raising was 
positive on the right reproducing radicular pain and gait was 
slow secondary to pain.  Manual testing revealed weakness of 
the toe extensors on the right.  Knee and ankle jerks were 
normal.  No pathologic reflexes were elicited.  Lower 
extremity sensation was reduced on the right in L5 and S1 
distribution.  Lower extremity sensation was reduced on the 
left in the thigh and proximal calf.  The physician opined 
that the reported symptoms were more probably than not 
related to the veteran's service duties.  A back disability 
was noted on X-ray but no knee disability was diagnosed.  
Suggested treatment by the physician was for a back disorder 
without reference to a knee disability.  This evidence does 
not demonstrate that the veteran has a current right knee 
disability nor does it link a right knee disability to the 
veteran's active duty service.  This evidence attributes 
complaints of lower extremity symptomatology to the veteran's 
back disability for which service connection has already been 
granted.  

As there is no competent evidence of record linking a 
currently existing right knee disability to the veteran's 
active duty service, service connection is not warranted.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A § 5107.  


Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for residuals 
of a left forearm injury.

The evidence of record demonstrates that the veteran injured 
his left forearm while on active duty.  A December 1979 
clinical record included the assessment of strained wrist and 
rule out fracture.  A December 1979 X-ray examination of the 
left wrist was interpreted as revealing no significant 
abnormality.  The veteran reported that he injured the wrist 
playing football.  Furthermore, the service medical records 
demonstrate that the veteran's left arm was caught in an F-4 
spoiler in May 1982.  May 1982 X-rays were interpreted as 
revealing swelling and "air" in the soft tissue from trauma 
with otherwise normal bones and soft tissue.  The diagnosis 
was crush injury of the left lower arm.  Another clinical 
record dated in May 1983 included the assessment of sprained 
wrist.  The veteran was put on physical profile for multiple 
contusions and lacerations.  A clinical record dated 10 days 
after the original injury revealed that the veteran reported 
he felt well.  A physician noted that the wounds were nearly 
healed and the veteran had a full range of motion.  The 
assessment was recovered.  In June 1983, the veteran sought 
treatment for left wrist pain.  He reported that he injured 
the wrist when he fell over a fence playing softball.  The 
assessment was left wrist sprain.  X-ray examination of was 
interpreted as revealing no significant abnormalities.  The 
service medical records were silent as to further complaints 
of, diagnosis of or treatment for residuals of a left arm 
injury.  At the time of the separation examination which was 
conducted in March 1986, clinical evaluation of the upper 
extremities revealed a post fracture of the left clavicle but 
there was no indication that the veteran had problems with 
his left forearm.  

In April 1993, the veteran submitted a claim for 
compensation, in part, for a damaged left forearm.  In June 
1993, the RO denied service connection for a left forearm 
injury.  The RO found that a left arm injury was treated 
during service but did not leave any permanent residuals and 
was not noted on the separation examination.  The veteran was 
informed of this decision in April 1993.  He did not initiate 
an appeal and the April 1993 decision became final.  See 38 
U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was amended in 2001.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed in June 2003.  See 38 C.F.R. § 3.156(a).  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In June 2003, the veteran submitted another claim of 
entitlement to service connection for a left arm injury.  In 
adjudicating this claim, the RO determined that the veteran 
submitted new and material evidence to reopen the claim but 
thereafter denied the claim on the merits.  In review of this 
matter on appeal, however, the Board must make its own 
determination as to whether any newly received evidence 
warrants a reopening of the veteran's claim.  This is 
important because the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on the merits.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The evidence received subsequent to the June 1993 rating 
decision which denied service connection for residuals of a 
left arm injury consists of duplicate service medical 
records, VA clinical records and reports of VA examinations 
as well as written and oral statements from the veteran.  

Pertinent to this decision is a VA clinical record dated in 
June 2003 which indicates that the veteran complained of left 
arm and left wrist pain.  Physical examination revealed 
possible muscle atrophy of the left forearm versus an old 
tear.  The assessment was arthralgia/myalgia.  The Board 
finds this evidence is new and material evidence as it was 
not of record at the time of the June 1993 rating and it 
demonstrates that the veteran had a currently existing left 
arm disability.  The Board finds this evidence is not 
duplicative of evidence previously submitted and relates to 
an unestablished fact necessary to substantiate the claim.  
 
As the veteran has submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
residuals of a left arm disability, the Board will adjudicate 
the claim on a de novo basis.  As indicated above, the Board 
has determined that the requirements of the VCAA have been 
satisfied.  There is no prejudice to the veteran by the 
Board's consideration of the left forearm claim on a de novo 
basis.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board finds that service connection is not warranted for 
residuals of a left arm injury.  While there is competent 
evidence of an in-service injury to the left arm and 
competent evidence of a current left arm disability, there is 
no competent evidence of record linking the currently 
existing left arm disability to the veteran's active duty 
service.  As noted above, a claim for service connection 
generally requires competent evidence of a current 
disability; proof as to incurrence or aggravation of a 
disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates; and competent 
evidence as to a nexus between the inservice injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

A VA examination was scheduled to assist the veteran in his 
claim.  The report of that examination, which was conducted 
in July 2004, indicates the veteran reported that he was 
exposed to "high pressure" in the Air Force and since that 
time he has had pain in the left hand and fingers.  The 
pressure injury occurred on the left forearm.  The Board has 
interpreted the use of the phrase "high pressure" in the 
examination report as referencing the pressure exerted by the 
F-4's spoiler on the veteran's left arm which was documented 
in the service medical records.  The veteran's main complaint 
was losing grip and weakness in the left hand and fingers.  
Physical examination revealed no localized tenderness in the 
left arm muscle nor was there evidence of wasting.  The 
decrease in the mass of the left extremity versus the right 
was attributed by the examiner to the fact that the veteran 
was right handed.  Physical examination of the elbow, wrist, 
hand and all fingers was unremarkable.  There was a full 
range of motion and good grip strength.  No tissue loss was 
present.  No scars were noted and there was no tendon damage.  
There was no muscle herniation or loss of muscle function.  
The diagnosis was status post injury of the left forearm.  
The examiner opined that it was less likely than not that the 
veteran's complaints of losing grip and decreased strength in 
the left fingers and hand was related to the injury in the 
left forearm while in the service.  This opinion was based on 
an interview and examination of the veteran as well as on a 
review of the veteran's claims files.  

The only evidence of record which relates a currently 
existing left arm disability to the veteran's active duty 
service is the veteran's own allegations and testimony.  

The veteran testified at a local RO hearing in January 2005 
that his left forearm was injured when it was caught in an F-
4 spoiler.  He pointed to damage on the arm at the hearing.  
He denied any post-service injuries to his arm.  The veteran 
provided an addendum to the hearing transcript wherein he 
reported that he injured his left forearm when the spoiler 
moved trapping his arm.  He reported that he had a damaged or 
deformed forearm muscle as well as weakened pinky and ring 
finger.  

The veteran also testified before the undersigned in June 
2006 that his left forearm was injured by an airplane 
spoiler.  He reported he experienced pain and cramping in his 
left arm and weakness in his left hand.  He did not fracture 
his arm, but did receive abrasions.  During the hearing, the 
veteran pointed out areas on his left forearm which he 
indicated were scars which he attributed to the in-service 
injury.  (Transcript p. 14).  He testified that his left arm 
was also dented.  Treatment consisted of splinting.  He 
testified that he did not have further problems with his arm 
from 1982 until 1986 and that he did not have problems with 
his arm when he separated from active duty.  He stated that 
the first time he sought treatment for his left arm was in 
approximately 2005.  

The Board has considered the veteran's lay statements.  The 
Board points out that, although a lay person is competent to 
testify as to observable symptoms, see Falzone v. Brown, 8 
Vet. App. 398, 403 (1995), a lay person is not competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  At the time of his June 2006 hearing 
conducted by the undersigned, the veteran pointed to two 
areas on his left forearm which he indicated were scars that 
were the result of his skin being crushed and split open 
during active duty.  He also pointed to what he described as 
a "dent" in his forearm which he attributed to the 
in-service injury.  In this case, the veteran has no medical 
expertise and neither the Board nor the appellant is 
competent to supplement the record with unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  The Board finds that the medical evidence and 
opinion provided in the report of the July 2004 VA 
examination is more probative of the medical question of 
whether the veteran has a current left forearm disability 
that is related to service.  The examiner who conducted the 
July 2004 VA examination specifically found that there was no 
tissue loss or scars on physical examination and found no 
link between the current left forearm complaints and the 
veteran's active duty service.  While the Board recognizes 
the veteran's sincere belief in the merits of his claim 
concerning the residuals of his injury in service, the 
competent medical evidence of record indicating no current 
disability outweighs the veteran's lay statements and 
testimony.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A § 5107.  


ORDER

Service connection for a right knee disability is not 
warranted.  The appeal is denied.  

New and material evidence having been received; the claim of 
entitlement to service connection for residuals of a left 
forearm injury has been reopened.  The appeal is granted to 
that extent only.  

Service connection for residuals of a left forearm injury is 
not warranted.  The appeal is denied.  


____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


